 



EXHIBIT 10.3
     FOR VALUE RECEIVED, THE HERTZ CORPORATION, a Delaware corporation (the
“Company”), HEREBY PROMISES TO PAY TO FORD HOLDINGS LLC, a Delaware limited
liability company (“Ford”), on or before June 10, 2010, the principal amount of
One billion, one hundred eighty-five million U.S. dollars (U.S.
$1,185,000,000.00) or the aggregate unpaid principal amount thereof, whichever
is less, and to pay interest thereon as set forth below.
     1. (a) Subject to paragraph 4 hereof, interest shall be payable quarterly
in arrears on March 10, June 10, September 10 and December 10 of each year,
beginning September 10, 2005, or upon repayment of the principal hereof.
Interest shall accrue on the unpaid principal amount at a rate per annum of
LIBOR (as defined below) plus a spread of 200 basis points for each quarterly
interest period. Interest shall be calculated on the basis of a 360-day year and
twelve 30-day months.
     (b) “LIBOR” means the rate per annum appearing on Page 3750 of the Telerate
Service (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Company and Ford for purposes of providing quotations of
interest rates applicable to U.S. dollar deposits in the London interbank
market) at approximately 11:00 a.m., London time, two business days prior to the
commencement of any quarterly interest period, as the rate for the offering of
U.S. dollar deposits with a maturity of three months. In the event that such
rate is not available at such time for any reason, then LIBOR for such quarterly
interest period shall be the arithmetic average of the rates at which U.S.
dollar deposits of U.S. $5,000,000 and for a three month maturity are offered by
the principal London office of up to two lender banks to the Company and Ford,
chosen at the option of each of the Company and Ford, in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two business days prior to the commencement of such interest period. In the
event that no banks are selected by the Company and Ford or any banks selected
by the Company and Ford are not providing quotations in the manner described in
the preceding sentence, LIBOR determined as of the applicable interest
determination date will be LIBOR in effect on that interest determination date.
     2. The Company shall make all payments of the principal of and interest on
this note to Ford’s bank account (Account No. 1011102926) maintained at Comerica
Bank, ABA No. 0720 000 96, or such other account as Ford or its permitted
assignees may specify. All such principal and interest shall be payable in such
coin or currency of the United States as at the time of payment shall be legal
tender for payment of public and private debts.
     3. The Company may prepay the principal sum hereunder in whole at any time
or in part from time to time. Ford shall acknowledge to the Company promptly in
writing all payments of principal and interest.
     4. (a) Notwithstanding any provision to the contrary in this note and so
long as the Senior Credit Agreement (as defined below) is in effect, the
Company, for itself, its successors and assigns, covenants and agrees, and Ford,
for itself, its successors and assigns, by its acceptance hereof likewise
covenants and agrees, that this note and the payment of the principal of,
interest on, and all other amounts in respect of, this note are hereby expressly
and fully subordinated to the prior final payment in full in cash of all secured
and unsecured indebtedness of the Company (including indebtedness incurred under
the Credit Agreement, dated as of May 26, 2005, between the Company and Hertz
Canada Limited as borrowers, the

 



--------------------------------------------------------------------------------



 



lenders parties thereto, JPMorgan Chase Bank, N.A. as U.S. administrative agent
and JPMorgan Chase Bank, N.A., Toronto Branch as Canadian administrative agent,
and including all agreements executed and delivered by the Company in connection
therewith, in each case as amended, restated, supplemented or otherwise modified
and in effect from time to time (the “Senior Credit Agreement”)) other than
indebtedness that by its terms is expressed to rank pari passu with or
subordinate to this note (“Senior Indebtedness”), and that no payments hereunder
shall be made prior to the later of (a) one year after the Stated Maturity (as
defined in the Senior Credit Agreement) and (b) December 1, 2006 (the “Permitted
Payments Date”), provided that the Company may make any such payments in respect
of this note solely to the extent actually paid out of moneys otherwise
permitted to be paid pursuant to Section 6.09 of the Senior Credit Agreement.
The obligations under this note shall at all times remain unsecured. This
paragraph 4 shall be reinstated if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by any holder of the
Senior Indebtedness.
     (b) Without in any way limiting the generality of the foregoing, at all
times prior to the Permitted Payments Date and so long as any Senior
Indebtedness shall be outstanding (including, without limitation, upon
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise)):

  (i)   the holders of Senior Indebtedness shall first be entitled to receive
payment in full before the holder of this note is entitled to receive any
payment or distribution of any kind or character on account of this note;    
(ii)   any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities to which the holder of this
note would be entitled except for the provisions of this note, shall be paid by
the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representatives, to the extent necessary to make final payment in full on
all Senior Indebtedness of the Company;     (iii)   no amounts owing in respect
of this note shall be combined or consolidated, or purported to be combined or
consolidated, with any liabilities of the holder of this note to the Company or
set-off against any liabilities of the holder of this note to the Company unless
all Senior Indebtedness shall have been finally paid in full; and     (iv)   in
the event that, notwithstanding the foregoing provisions of this clause (b), any
payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, shall be received by the holder of this
note on account of this note before all Senior Indebtedness of the Company is
finally paid in full, other than a payment or distribution of the Company paid
pursuant to Section 6.09 of the Senior Credit Agreement, such payment or
distribution shall be received and held in trust by such holder for and shall be
paid over to the holders of Senior Indebtedness or their representatives, for
application to the payment of all Senior Indebtedness until such Senior
Indebtedness shall have been finally paid in full.

2



--------------------------------------------------------------------------------



 



     (c) No right of the holders of Senior Indebtedness to enforce subordination
as herein provided shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of the Company or by any act or failure to act
by the holders of Senior Indebtedness, or by any noncompliance by the Company
with the terms and provisions of this note, regardless of any knowledge thereof
which any such creditor may have or be otherwise charged with. The holders of
Senior Indebtedness may, without in any way affecting the rights and interests
hereunder of the holder of this note, at any time or from time to time and in
their absolute discretion, change the manner, place or terms of payment of,
change or extend the time of payment of, or renew or alter, the Senior
Indebtedness or amend, modify, or supplement any agreement or instrument
governing or evidencing such indebtedness or any other document referred to
therein, or exercise or refrain from exercising any other of their rights under
the Senior Indebtedness including, without limitation, the waiver of default
thereunder, all without notice to or assent from the holder of this note.
     (d) The holder of this note agrees not to initiate, prosecute or encourage
any other person to initiate or prosecute any claim, action or other proceeding
challenging the validity, legality or enforceability of the Senior Indebtedness
or to take any other action prejudicial to or inconsistent with the priority
position of the holders of Senior Indebtedness over the holder of this note
created hereby (including, without limitation, any action which would hinder,
delay or otherwise prevent any holder of Senior Indebtedness from taking any
action it deems necessary to enforce its rights).
     (e) The provisions of this paragraph 4 and paragraph 5 below are made for
the benefit of the holders of the Senior Indebtedness so long as the Senior
Credit Agreement is in effect and any or all of the holders of the Senior
Indebtedness may rely on and enforce this note notwithstanding that the holders
of the Senior Indebtedness are not parties hereto.
     5. This note may be assigned by Ford to any affiliate of Ford without the
consent of the Company, provided that so long as the Senior Credit Agreement is
in effect, (i) this note may not be assigned by the holder of this note to any
person other than Ford Motor Company or a holding company of the Company that is
a subsidiary of Ford Motor Company without the prior written consent of the
Initial Lenders (as defined in the Senior Credit Agreement) and (ii) any
permitted assignee of this Note shall expressly agree to the provisions of
paragraph 4 and paragraph 6.
     6. This note may not be varied, amended or modified except in writing
signed by the Company and the holder of this note and, so long as the Senior
Credit Agreement is then in effect, with respect to paragraphs 4 and 5 and this
paragraph 6, the Initial Lenders.
     7. This note shall be governed by, and construed in accordance with, the
laws of the State of New York.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this note to be executed as of
the 10th day of June, 2005.

            THE HERTZ CORPORATION
      By:   /s/ Paul Siracusa         Paul Siracusa        Executive Vice
President and Chief Financial Officer     

